Citation Nr: 0317254	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-27 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right fibula with limitation of motion of the 
right ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1976 to March 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's May 1993 substantive appeal sought an 
evaluation in excess of 10 percent for his right ankle 
disorder that had been reduced from 20 to 10 percent, 
effective April 1993, by a rating decision in January 1993.  
That substantive appeal also sought an evaluation in excess 
of 10 percent for the veteran's low back disorder.  
Thereafter, an October 1993 rating decision restored the 20 
percent rating for the veteran's right ankle disorder, 
effective from May 25, 1984, and increased the rating for his 
low back disorder to 20 percent, effective from May 21, 1993.  
The veteran has continued his appeal as to both issues.

Additionally, the Board notes that the veteran had perfected 
an appeal as to a June 1987 rating decision that denied an 
October 1986 claim for a compensable rating for the veteran's 
low back disorder and a rating in excess of 20 percent for 
his right ankle disorder, and there is no indication in the 
record that the veteran ever withdrew this appeal.  While the 
Board has noted that the September 1988 rating decision 
increased the rating for the veteran's back to 10 percent, 
and that the regional office (RO) indicated that "the 
veteran's back condition benefits have been granted," since 
it is not clear that this result was satisfactory to the 
veteran, the Board finds that the veteran's appeal as to his 
October 1986 claim is still pending.  Consequently, the Board 
will additionally consider entitlement to increased ratings 
for the right ankle and low back from October 1986.  



FINDINGS OF FACT

1.  Prior to May 21, 1993, the veteran's low back syndrome 
was manifested by symptoms in an unexceptional disability 
picture that were productive of moderate limitation of lumbar 
spine motion or lumbosacral strain with muscle spasm on 
extreme forward bending and/or unilateral loss of lateral 
spine motion in a standing position; severe limitation of 
motion or severe lumbosacral strain was not shown.

2.  Since October 1986, while the veteran's low back syndrome 
has been manifested by symptoms in an unexceptional 
disability picture that are productive of moderate limitation 
of lumbar spine motion or lumbosacral strain with muscle 
spasm on extreme forward bending and/or unilateral loss of 
lateral spine motion in a standing position, severe 
limitation of motion or severe lumbosacral strain has not 
been shown.

3.  The veteran's residuals of fracture of the right fibula 
with limitation of motion of the right ankle are manifested 
by symptoms in an unexceptional disability picture that are 
productive of marked limitation of motion but not ankylosis.


CONCLUSIONS OF LAW

1.  Prior to May 21, 1993, the scheduler criteria for a 
rating of 20 percent, but not higher, for low back syndrome 
had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5295 (2002).

2. After May 21, 1993, the scheduler criteria for a rating in 
excess of 20 percent for low back syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (2002).

3.  The scheduler criteria for an evaluation in excess of 20 
percent for residuals of fracture of the right fibula with 
limitation of motion of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran has been furnished with a recent Department of 
Veterans Affairs (VA) medical examination to ascertain the 
current severity of his service-connected low back and right 
ankle disabilities, and the results of that examination are 
found to be adequate for rating purposes.  The Board further 
notes that neither the veteran nor his representative have 
asserted that the examination or the examination results were 
deficient in any way.  In addition, the veteran was advised 
in correspondence dated in September 2001 of the action that 
had been or would be taken by the RO to develop the claim and 
the kind of evidence that the veteran could provide to 
supplement that development.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record also reflects that the veteran was advised of his 
rights under the VCAA in the September 2001 correspondence 
and February 2003 supplemental statement of the case, and 
that he has also been advised of the applicable law and 
regulations.  The Board would note that while the veteran has 
not been provided with the most recent revisions applicable 
to rating intervertebral disc syndrome, effective September 
23, 2002 (67 Fed. Reg. 54245-54349 (August 22, 2002)), since 
the veteran is not service connected for degenerative disc 
disease (DDD), it is unnecessary for the Board to furnish the 
veteran with these revisions prior to the Board's 
consideration of the issue of entitlement to an increased 
rating for low back syndrome.  Although the Board recognizes 
that one of the bases for the veteran's claim for an 
increased evaluation for his low back syndrome may be 
predicated on the existence of DDD, X-ray findings of bulging 
lumbar discs have not been diagnosed as DDD and the RO has 
not adjudicated entitlement to service connection for DDD as 
secondary to the veteran's service-connected low back 
syndrome.

Additionally, there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained or that have not already been adequately addressed 
in documents contained within the claims file.  Accordingly, 
the Board finds that no further notice and/or development is 
warranted under the VCAA.

A review of the history of the veteran's service-connected 
low back syndrome shows that service connection for this 
disability was granted and assigned a 10 percent rating by a 
rating decision in October 1979, effective March 1979, based 
on service medical records and then-recent VA outpatient 
treatment records.  Later, the rating for this disability was 
reduced to noncompensable by a rating decision in September 
1984 based on the lack of any then-current evidence of a back 
disorder.  Computed tomography (CT) scan of the lumbar spine 
in March 1987 reflects the first evidence of some mild disc 
bulging at L5-S1 without herniation.  

A September 1988 rating decision increased the rating for 
this disability to 10 percent, effective from March 1979, 
based on July 1988 VA medical examination evidence of flexion 
from 0 to 15 degrees with marked discomfort.  December 1991 
VA magnetic resonance imaging (MRI) of the lumbar spine was 
interpreted to reveal disc bulging at L3-4, L4-5, and L5-S1 
without evidence of herniation.  March 1992 VA spine 
examination revealed forward flexion to 45 degrees with pain, 
backward extension to 25 degrees, left and right lateral 
flexion to 35 degrees, and complaints of pain radiating into 
the lower extremities.  

July 1993 VA spine examination revealed forward flexion to 85 
degrees with complaints of pain, backward extension to 30 
degrees, left and right lateral flexion to 35 degrees, and 
bilateral rotation to 45 degrees, without spasm of the 
paravertebral muscles.  X-rays of the lumbar spine were 
interpreted to reveal minimal spondylotic changes and no 
significant findings.  

An October 1993 rating decision increased the evaluation for 
the veteran's low back disability to 20 percent, effective 
from May 21, 1993.  

A review of the history of the veteran's service-connected 
residuals of fracture of the right fibula with limitation of 
motion of the right ankle shows that service connection for 
this disability was granted and assigned a 10 percent rating 
by a rating decision in June 1979, effective March 1979, 
based on service medical records which revealed an in-service 
right ankle fracture in 1977.  Later, the rating for this 
disability was increased to 20 percent in September 1984, 
based on VA examination findings in May 1984, and while the 
20 percent evaluation was reduced to 10 percent in January 
1993 due to the lack of evidence of limitation of movement 
and ankle instability, the 20 percent rating was restored in 
a rating decision in October 1993 based on July 1993 VA 
examination findings that demonstrated continued limitation 
of motion with pain.  Medical records do not reflect the 
existence of right ankle ankylosis at any point in time.

At the veteran's personal hearing in July 1993, the veteran 
offered technical literature in support of his claims 
(transcript (T.) at p. 1).  He testified that his right ankle 
did not have full range of motion and was constantly swollen 
(T. at p. 3).  He would sometimes put heat on it or use a 
vibrator (T. at p. 3).  The veteran indicated that he had 
been told by a physician that his back pain was primarily 
related to L3-4, L4-5, and L5-S1, and the veteran offered an 
article on degenerative arthritis (T. at p. 6).  His back 
pain would begin in the left hip and radiate down the back of 
the buttocks and knee to the big and second toe (T. at p. 6).  

VA MRI of the lumbar spine in August 1994 revealed that 
intervertebral discs were well-preserved and that lumbar 
vertebral bodies were in good alignment.  VA spine 
examination in February 1995 revealed forward flexion to 30 
degrees, backward extension to 20 degrees, left and right 
lateral flexion to 25 degrees, and that the veteran was 
unable to rotate due to dizziness or sit without pain.  

VA outpatient records from August 1995 reflect that the 
veteran was issued a lumbar corset.  In December 1995, he 
continued to complain of chronic low back pain.  

VA records from May 1998 reflect a reported history of 
chronic low back pain secondary to DDD, which had recently 
worsened.  March 1999 electrodiagnostic studies were negative 
for the peroneals and left tibial, but an assessment could 
not be made at this time of the right tibial sec due to 
swelling.  In October 1999, the veteran continued to complain 
of low back pain, and MRI was interpreted to reveal mild 
spondylosis and foraminal narrowing.  Clinical examination at 
this time revealed no significant spasm and the impression 
was low back pain, doubt significant radiculopathy.  In 
January 2000, the veteran reported difficulty at night with 
low back spasms and it was noted that MRI in 1998 was 
negative for disc herniation.  Evaluation at this time 
indicated mild paravertebral spasms and diminished deep 
tendon reflexes.  The impression was low back pain-
musculoskeletal with no sign of radiculopathy.

VA treatment records from April 2000 reflect that the veteran 
again reported low back spasms, and MRI revealed a small 
spondylotic ridge with bilateral facet hypertrophic changes 
at L5-S1.  Examination revealed intact sensory and some 
paravertebral spasms.  Deep tendon reflexes were 2 + and 
symmetrical.  The impression was low back syndrome with 
paravertebral spasms.  In August and December 2000 the 
veteran continued to complain of back pain.  February 2001 
MRI was interpreted to reveal extensive hemangiomas involving 
numerous vertebral bodies of the lumbar, sacrum and lower 
thoracic spine and a minimal spondylotic ridge along with 
mild bilateral facet joint hypertrophic changes at L5-S1.

VA evaluation in March 2001 indicated findings of diffuse 
trigger point tenderness at the L2 paraspinal level.  No 
radicular findings were noted and the findings were found to 
be consistent with myofascial pain syndrome.  Later in the 
month a trigger point injection was noted to have actually 
increased the veteran's low back pain.  

September 2001 VA spine examination revealed that the veteran 
complained of back pain and weakness with occasional 
stiffness in both legs.  It was further noted that the 
veteran had a wooden cane and that he also had a brace and 
transcutaneous electrical nerve stimulation (TENS) unit at 
home.  He had no history of surgery to his back.  He also 
continued in his occupation as a computer technician.  The 
veteran noted that all motion in the back was with slight 
subjective pain, with lateral flexion from 0 to 30 degrees, 
forward flexion from 0 to 80 degrees, rotation from 0 to 45 
degrees, and hyperextension to 10 degrees.  There were no 
paravertebral muscle spasms, and ankle jerks were hypoactive 
but equal.  X-rays of the lumbar spine were interpreted to 
reveal normal findings and past MRI findings were noted.  The 
overall diagnosis was essentially normal examination of the 
lumbar vertebra and posterior disc bulge of the cervical 
spine at C4-5.  

September 2001 joints examination revealed that the veteran 
had constant right ankle pain but no episodes of dislocation.  
Examination of the ankles revealed swelling and tenderness to 
touch bilaterally, and range of motion was from 0 to 15 
degrees, and plantar flexion from 0 to 45 degrees.  X-rays 
were interpreted to reveal some mild degenerative change.  
The overall diagnosis was obesity, old fracture of the distal 
fibrilla with calcification just anterior to the Achilles 
tendon insertion, and mild degenerative arthritis of the 
right ankle.

In February 2002, the veteran was noted to have received some 
improvement with his back and ankle pain from the use of a 
TENS unit.


II.  Rating Criteria and Analysis

Entitlement to an Increased Evaluation for Low Back Syndrome

As was noted previously, since the Board has determined that 
the veteran's earlier substantive appeal of the denial of an 
October 1986 claim warranted consideration of entitlement to 
a rating in excess of 10 percent prior to May 21, 1993, the 
Board will first consider this aspect of the claim.  In this 
regard, the Board has reviewed the evidence between October 
1986 and May 21, 1993, in addition to the comments made by 
the RO at the time it increased the rating from 
noncompensable to 10 percent in October 1993, and determined 
that giving the benefit of the doubt to the veteran, the 
evidence for that period further justifies an increase to 20 
percent for moderate lumbar limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), and/or some 
loss of lateral spine motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  More specifically, while there 
are no consistent findings of muscle spasm during this 
period, there are specific and consistent findings of some 
limitation of motion that may either be deemed to approximate 
moderate limitation of motion of the lumbar spine or some 
lateral spine limitation and therefore a 20 percent rating 
under either Diagnostic Code 5292 or Diagnostic Code 5295.  

As for entitlement to a rating in excess of 20 percent for 
his low back disorder since October 1986, such findings were 
never shown to be consistently severe or demonstrative of the 
type of additional symptoms warranted for an even higher 
evaluation under these diagnostic criteria.  However, the 
veteran additionally claims that his back condition is much 
worse than currently evaluated at least in part on the 
existence of DDD and arthritis.  The Board must again note 
that the veteran's service-connected low back disability has 
not been specifically adjudicated by the RO to include either 
DDD or degenerative joint disease (DJD), and in fact, neither 
of these disorders has been clearly diagnosed with respect to 
the veteran's lumbar spine.  In addition, even if there was a 
finding of DJD of the lumbar spine that had been adjudicated 
by the RO as secondary to his service-connected low back 
syndrome, normally, in the absence of DDD, this particular 
condition is rated based on limited range of motion, that is, 
DJD.  38 C.F.R. § 4,71a, Diagnostic Codes 5003, 5010 (2002).  
Here, the Board finds that the primary basis for the 
assignment of a 20 percent evaluation for the current 20 
percent assignment for low back syndrome is due to findings 
of limited range of motion with pain (while there have been 
recent complaints of some muscle spasm in 2000 and 2001, 
these have not be shown to be consistently pronounced), such 
that a separate rating for DJD would have certainly resulted 
in a reduction of the 20 percent evaluation currently 
assigned.  A separate compensable evaluation for DJD of the 
lumbar spine would clearly constitute pyramiding, if 
limitation of motion was considered for the purposes of both 
ratings.  38 C.F.R. § 4.14 (2002).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), however, while the 
Board again does not doubt the presence of pain during the 
relevant time frame, the Board finds the veteran's low back 
pain to be anticipated and compensated within the parameters 
of a 20 percent evaluation under either 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) or 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).


Entitlement to an Increased Evaluation for Residuals of 
Fracture of the Right Fibula with Limitation of Motion of the 
Right Ankle

As for the veteran's right ankle disorder, the Board first 
notes that while there has clearly been a recent diagnosis of 
mild degenerative arthritis of the right ankle, the RO has 
also not adjudicated the issue of whether such disorder is 
associated with the veteran's service-connected right ankle 
disorder, and as will be shown more fully below, even had it 
done so, this would still not have entitled the veteran to a 
higher rating for his right ankle disability.  

In addition, the Board notes that just as was the case with 
the veteran's back disorder, the veteran's right ankle 
disorder has also been primarily manifested by some 
limitation of motion with pain.  Positive neurological 
findings have also not been linked to this disability so the 
criteria related to nerve injury are not for consideration.

Accordingly, the Board finds that the veteran's right ankle 
disorder has been properly evaluated under the codes 
applicable to limitation of the ankle joint and that there is 
no other code that can provide a basis for a rating in excess 
of 20 percent.  Since there are no findings of ankylosis, a 
rating in excess of 20 percent is not warranted for ankylosis 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002).  In addition, as was noted with respect to the 
veteran's low back disorder, even if the Board were to find 
that the veteran's DJD of the right ankle was causally 
related to his service-connected disability, DJD is rated 
based on limitation of motion of the ankle.  Moreover, a 20 
percent evaluation is the maximum rating provided for marked 
limitation of the ankle under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002), and once the 20 percent evaluation is 
assigned, these codes would not afford the veteran an 
alternative bases for an increased evaluation.  It has been 
held that even when the Board erred in failing to consider 
functional loss due to pain, if it did so when the current 
rating was the maximum disability rating available for 
limitation of motion, remand was not appropriate.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  In addition, as the 
primary basis for the assignment of the 20 percent rating is 
due to limited range of motion with pain, a separate rating 
for DJD would have similarly resulted in a reduction of the 
20 percent rating currently assigned, as a separate rating 
for arthritis based on the same symptoms would be prohibited 
as pyramiding.  The Board also finds that the veteran's right 
ankle pain is anticipated and compensated within the 
parameters of a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2002).

Entitlement to Higher Ratings under 38 C.F.R. § 3.321 (2002)

With respect to both the veteran's low back and right ankle 
disorder, the Board also cannot conclude that the disability 
picture as to either disability is by itself so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment as a computer technician, as to prevent the use of 
the regular rating criteria.


ORDER

Entitlement to a 20 percent rating for low back syndrome 
prior to May 21, 1993, is granted.

Entitlement to an evaluation in excess of 20 percent for low 
back syndrome after May 21, 1993, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of the right fibula with limitation of 
motion of the right ankle is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

